This is an appeal from a judgment sentencing appellant for the crime of robbery and from an order denying his motion for a new trial. Heretofore, the appellant wrote to one of his attorneys directing him to dismiss the appeal because it was his "belief that" he "could not receive a fair and impartial consideration" of his case. We declined to dismiss the appeal on the basis of that letter because it assumed as its premise a belief unworthy of notice. Emanating from another source, we should be bound to take a different view relative thereto, but coming as it does from one whom we may suppose is suffering from remorse for the crime of which he has been convicted we sympathize with it as the pitiful outburst of a tortured soul.
[1] Appellant's counsel say that they have examined the transcript with great care both with respect to the trial upon the plea of not guilty and also with respect to the plea of not guilty by reason of insanity and are convinced that he had a fair and impartial trial upon both; that the evidence is ample to establish the offense and also the sanity of the appellant. The attorney-general's office agrees with this state of the record.
Inasmuch as no points are raised, nothing remains for us to consider.
Judgment and order affirmed.
Works, P.J., and Craig, J., concurred. *Page 378